In this appeal, presented by certiorari, we are asked to test the propriety of the chancellor's order denying motions to dismiss the bill of complaint and to strike certain sections of that pleading. Our first task is an analysis of the bill, which is of considerable length.
The plaintiffs are owners of property or holders of liens on property situated within Baldwin Drainage District which claims to be a public corporation . . . by virtue of a . . . Decree entered [by the circuit judge] . . . on the 19th day of January, A.D. 1916. This decree "described the outside boundaries of three whole townships, . . . but described no properties nor the ownerships thereof within said boundaries . . . except certain railroad properties . . . expressly excluded. . . ." Defendants were the drainage district, its supervisors, and the holders of its bonds.
Appellees acquired title in various ways to the respective pieces of property involved, some of it by conveyances from the grantees in tax deeds executed as early as 1929 and as *Page 527 
late as 1937, some through persons who were owners at the time the drainage district was created, some through masters' deeds executed pursuant to mortgage foreclosure, and on still other parcels tax certificates are held.
After the creation of the district and at a time when Sec. 22, Chapter 6458, Laws of Florida, Acts of 1913, was in effect the then supervisors authorized three bond issues. In the first one, for $300,000, the "Drainage Tax Record" was certified and filed October 30, 1916; in the second, for $150,000, this record was filed March 11, 1920; and in the third, for $110,000, it was filed August 31, 1921. To each of these records was attached a certificate, in accordance with Sec. 22 of Chapter 6458, supra, that the taxes defined therein and to be levied in the future were a lien subject only to the lien of the state for general, county, school, and road taxes. It was alleged that during the existence of the drainage district the lands of the plaintiffs had become parts of special road and bridge and tax school districts, and taxes had been levied on them for general purposes and the service of bonds issued by counties and districts. It was charged that issuance of "tax deeds pro tanto discharged and cancelled the [bond] issues . . . whether . . . valid or invalid," or, as it is otherwise stated in the bill: "That in any event the grantees . . . through whom . . . plaintiffs . . . claim . . . received independent titles from the State . . . wholly unaffected by anything done or omitted . . . by any of the former owners of said lands."
The theory of the bill to this point was that, as far as lands held under tax deeds were concerned, the issuance of tax deeds created an independent title from the State of Florida free of all liens for debt service or maintenance purposes and if that position be not sustained then the owners under those instruments were privileged to attack the validity of all levies for drainage regardless of any position assumed by the former owners of the legal title.
We pause here to determine the first proposition, namely, whether title of property acquired by tax deed was unencumbered by the lien of taxes levied for maintenance of the drainage system and payment of bonds which had been issued *Page 528 
to install it. It is the contention of the appellees that the tax certificates were issued evidencing levies for general tax purposes prior to the enactment of Chapter 12040, Laws of Florida, Acts of 1927, F.S.A., Sec. 298.36, 298.41, 298.47,298.51, and at a time when Chapter 6458, Laws of Florida, Acts of 1913, was in force. Section 22 of the latter provided that "all drainage taxes provided for in this Act . . . shall, from the date of assessment thereof until paid, constitute a lien, to which only the lien of the State for general State, County, school and road taxes shall be paramount" and required that the certificate of the drainage tax lien should contain a declaration to like effect. In the amendatory Act, Chapter 12040, supra, it was provided that the drainage taxes should "constitute a lien of equal dignity with the liens for State and County taxes. . . ." F.S.A. Sec. 298.41. (Italics supplied.)
It is the gist of the appellees' argument, then, that until the effective date of this law state and county taxes were superior to drainage taxes, and deeds based on certificates issued for nonpayment obliterated the inferior liens of the drainage taxes.
In reply to this argument the appellants assert that the rights of the purchaser of the tax certificate are those defined by the law in force at the time it is acquired. Clark-Ray-Johnson Company v. Williford, 62 Fla. 453, 56 So. 938. Assuming, as we may, that the tax certificates forming the bases of the deeds described in the bill were purchased at or about the time the deeds issued it seems to us that this principle of law announced in the cited case governs. The rule has lately reiterated in Culmer, et al., v. Office Realty Company, 137 Fla. 675, 189 So. 52. We have the view that tax certificates purchased subsequent to the amendatory act evidenced liens of equal dignity to those taxes levied for maintenance purposes and to retire bonds issued for the construction of the district. Being of equal dignity with taxes levied for state and county purposes they were not cancelled by the sale of property for state taxes and issuance of certificates therefor. Bice v. Haines City, et al., 142 Fla. 371,  195 So. 919; Carlile v. Melbourne-Tillman Drainage Dist., et al., 143 Fla. 355, 196 So. 687. *Page 529 
On the second phase of this attack, the plaintiffs' position that if the court should hold the tax liens of equal force all the plaintiffs might challenge the incorporation and existence of the district, much is alleged. Before enumerating the defects claimed, of which plaintiffs insist they may take advantage, it is well to emphasize that this district was created in 1916, approximately 27 years before the bill of complaint was filed. It was averred that: (1) neither the published notice of application to form the district nor the decree contained the names of property owners except two railroad companies, properties of which were excluded; (2) the descriptions of the various properties were not incorporated; (3) no schedule of lands was attached to the notice; (4) the court exceeded its jurisdiction because the lands within the boundaries described in the decree "were not a contiguous body of wet or overflowed lands or lands subject to overflow within the meaning and intent of [the] General Drainage Law"; (5) the lands within the limits defined constituted four distinct water sheds so independent of one another that four systems would have been necessary to accomplish effective drainage; (6) the money was "wasted or spent" on property in certain areas which could have resulted in no possible benefit to lands of the plaintiffs, a waste and expense attributable to the illegal construction contracts, alteration of plans of reclamation, and the like; (7) plaintiffs were not parties to the petition to incorporate the district — obviously they could not have been, as they obtained their property long afterward — and those who had signed the petition were laymen unfamiliar with the law and the physical characteristics of the proposed district; (8) the court had no jurisdiction to enter the decree confirming assessments of benefits because the notice of filing the commissioners' report did not contain a schedule of the lands affected by it; (9) there was no basis for an order confirming assessments of benefits for the reason that the commissioners failed to inspect the property and instead arrived at benefits by "an arbitrary formula," relying upon information furnished in the plan of reclamation of the engineers, which was theoretical rather than practical; (10) the commissioners could not have *Page 530 
performed their duties because of the short period of time between their qualification and the filing of the report, the existence of only one highway through the area, and the federal weather report for August, 1916, having shown that immediately preceding the filing of the report there was an excessive rainfall which affected swamp areas such as then existed in the district in considerable numbers; (11) the commissioners' estimates were ipse dixit without sufficient consideration to the benefits which individual units in the district would receive; (12) the district generally has not been benefitted by the drainage plan and there has been no appreciable difference in the value of the land within and the land surrounding it; (13) the assessments of benefits bore no relationship to costs.
At the outset we referred to the drainage tax records filed in connection with the bond issues. These are claimed to have been defective because (1) descriptions of lands situated in only one county (Duval) were given and (2) these records Were vitiated by the imperfections in the decrees which have already been given.
The certificates of the officers of the district forming the bases for the collection of taxes from 1916 to 1923 were alleged to have been false because the decree organizing the district did not contain the names of the owners nor the descriptions of the lands, and the levies invalid for these reasons. Such certificates in subsequent years were said to have been false also because "the lists of lands did not [so far as the lands of the plaintiffs were concerned] show either the names of the owners as they appeared in the decree of the circuit court organizing said District or the then present owners of said lands."
The tax and installment levies were charged to have been void because no proper assessment of benefits had been made, no proper order or decree confirming them had been entered, plaintiffs' lands had never been legally incorporated within the district.
The remainder of the bill was devoted to the propositions that: the bonds issued by the drainage district were not general obligations constituting unconditional promise to pay; *Page 531 
the contracts awarded for construction of the canals and bridges in 1916 and 1918 were improperly let and performed, and the latter were collusive, fraudulent, and against public policy; further, all installment taxes were illegal because construction work done in 1918 was based on improper alteration of the original plan of reclamation, and the bonds of the second and third issues were illegal for the same reason.
Before passing to the next aspect of the bill of complaint we pause to comment that the pleader elaborated on all the objections which we have detailed, specifically describing the proportions and construction of the canals and bridges in various parts of the area, their advantage to the adjacent land and to the district as a whole. The objections ran the full gamut of the district's existence from its very inception and included a severe indictment of the plan of reclamation prepared by the engineers.
The court was asked to declare the original incorporation decree entered in January, 1916, and the one confirming the assessments of benefits entered in October, 1916, null and void; to decree all drainage taxes levied prior to the issuance of the tax deeds cancelled; to determine the various steps taken in the formation of the drainage district illegal; to enjoin the drainage district from levying any further maintenance or installment taxes against the lands of the plaintiffs, et cetera.
Reduced to a simple statement, the bill constituted an assault in 1943 against the drainage district incorporated under general law in 1916, and the assessment made by it. As we have said, there was a motion to strike parts of the bill of complaint, but it seems to us that the vital point in the controversy is whether the whole bill should not have been dismissed upon motion on the ground of estoppel by acquiescence. In other words, had the plaintiffs, who acquired property in the district in, comparatively recent years, the right to challenge the incorporation and thus undermine the securities when so much time had passed during which their predecessors could have, by numerous methods, contested not only every step of the proceedings culminating in the formation of the district but the actions of the officers in the *Page 532 
fulfillment of the plan of drainage? It seems a late date for comparative strangers to criticize, for instance the width and depth of a ditch, the practicality of placing drainage water sheds in the same reclamation area when the whole scheme was contrived by engineers a quarter of a century ago and soon afterward placed in operation, with benefit of monies delivered by the purchasers of bonds, of whom appellants may be said to be successors.
When bonds have been sold, the proceeds received and expended by those over whom the lenders had no control but who represented and acted for the property owners and tax payers in the district, the supervisors had approved the plans of the engineers employed by them, and contractors have, to the apparent satisfaction of the officers and without protest from those who were to bear the tax burden of the district, performed their work in accordance with those plans it is too late for the successors of those who could have complained of irregularities, if any there were, at the time they were happening, to repudiate the obligations of the district.
A direct attack was made upon the Baldwin Drainage District only two years ago when the Attorney General sought a writ of quo warranto in this court challenging its right to exercise its franchise and powers. Some of the co-relators there were plaintiffs here.
In disposing of the case the court expressed the view that the writ should not issue because the district had been created under the statutes, had been "recognized by the statutes as having at least a de facto existence with jurisdiction and powers, pursuant to which contractual and other rights [had] been acquired and not fully discharged. . . ." State, by Watson, Atty. Gen., et al., v. Covington, et al., 148 Fla. 42, 3 So. 521. This expression seems to have settled the point whether the district as such should continue in existence, and we now redeclare that it had and has in any event de facto status rendering it invulnerable to direct or, of course, collateral attack.
We apprehend that the appellees must have found comfort in the remainder of the above order which we now quote: "If individual co-relators are entitled to relief upon *Page 533 
the ground that their lands in the district have not been and cannot be in any way benefitted by being included in the drainage district, and taxation of such unbenefitted lands violates organic property rights which have not been lost by acquiescence or otherwise, the allegations of the information are insufficient even if the relief can properly be obtained by quo warranto proceedings." Thus it was suggested that some relief might be available to the individuals against taxes upon their property for benefits not forthcoming, if the property rights had not been lost by "acquiescence or otherwise."
This seems the focal point of the present litigation.
Among other grounds appearing in the motion to dismiss the bill was the one that the plaintiffs had failed to show that any owners of the lands described voiced any objection to the organization of the district, the assessment of benefits, the levy of taxes, or any of the acts now challenged or that any of their successors protested until the filing of the present bill. These circumstances, say the demurrants, established estoppel.
When the chronology of relevant events from the organization of the district to the filing of this bill is studied the soundness of the position is immediately apparent.
Evidently the proceeds from the issuance of the bonds now held by the appellants had been expended by the drainage district in consummation of the plan of reclamation many years before claim was made by appellees that their organic rights had been violated. It is fair to presume that their predecessors in title, the persons owning the lands from the time the district was created until those monies were expended, did not contest formation of the district, practicality of the plan, determination of the benefits, or expenditure of the proceeds. Doubtless appellees knew, when they became interested in the property in the district, its history or could easily have informed themselves by an examination of the public records.
We are prompted here to draw attention to the reference in State, by Watson, Atty. Gen. v. Covington, supra, to "contractual and other rights . . . acquired and not fully discharged" *Page 534 
pursuant to the "jurisdiction and powers" of a district of at least de facto status.
A circumstance of material significance is the effect upon other property owners, those who have paid their taxes from year to year, were the appellants favored with the decree they sought. Such relief would disrupt the original plan of distributing the burden at a time too late to revise it.
It would be futile here to detail the many opportunities given any disgruntled land owner to contest the formation of the district, the consummation of the drainage project and its subsequent management. We are unable to attach much weight to the argument that in considering the rights of appellant-bondholders we should be influenced by the comparatively recent date they acquired their securities, for it is obvious the appellee-property-owners appeared on the scene long after the expenditure of the money which the district became obligated to repay.
For the reasons which we have pointed out we conclude that the motion to dismiss should have been granted because of the extensive period of time which elapsed between the formation of the district and the filing of the bill in this case, which clearly establishes, in our opinion, acquiescence on the part of those who could have protested. See Rulare Irrigation District v. Shepard, 185 U.S. 1, 22 Supreme Court 531, 46 L. Ed. 773.
Having this conviction we find it unnecessary to comment upon the various phases of the bill presented in the motion to strike.
Certiorari is granted and the order denying the motion to dismiss the bill of complaint is quashed with directions to enter an order dismissing the bill.
TERRELL, BROWN, ADAMS and SEBRING, JJ., concur.
CHAPMAN, J., dissents.
BUFORD, C. J., disqualified.